03/08/2022



                                                                                               Case Number: DA 21-0656


                IN THE SUPREME COURT OF THE STATE OF MONTANA

                         Supreme Court Cause No. DA 21-0666




IN TI IE MATrER OF TI-IE ESTATE OF:

GARY ALLEN COOPER:

          Deceased.
                                                                     MAR 0 8 2022
Petitioners/Appellees James and Patricia Cooper,                                       .locl
                                                                   Bowen Gi erenwc Courl
                                                                                  me
                                                                 Cle rk of Supre
              V.                                                     State of
                                                                              ts.finntana

Co-Petitioner/Appellant Amanda Cooper.


                                                                   al District Court, Ycllowstone
On appeal frorn the District Court of the Montana Thirteenth Judici
                   County before the Honorable Michael G. Moses, presiding,
                              in District Court Cause No. DP 18-128


                                                                good cause shown, the
          Pursuant to motion of Appellant Amanda Cooper and for

appellant's initial brief in this case is due ,S       days after the Supreme Court's decision

                                                            Court shall subsequently
on her pending motion to stay or at such other time as this

 order.

                                 -_

           DATED this        day of March, 2022.



                                      •    " %$         /"2 "          gt)V
                                          Chief Justice